*497OPINION OF THE COURT
MORROW, Chief Justice.
Paleafei filed a petition seeking an injunction prohibiting Leatisua from destroying his plantations on land claimed by Paleafei to be the communal land of the Paleafei Family. Leatisua is a lesser matai in the Pele Family. He claims that the plantations are on communal land of the Pele Family and that any plants which he removed were planted on land of that family. The land involved is named Amalu in the Village of Laulii.
Leatisua relied primarily upon a decision of the High Court (No. 5-1904) in which the Court decreed that the central part of Amalu was the property of the Paleafei Family while the eastern and western parts (each adjoining the central part) were the property of the Pele Family. Amalu had not been surveyed and the respective boundaries of these three parts were not specified in the decree. This is not the first dispute between the Paleafei and the Pele Families as to the true boundary between the western part which is the property of the Pele Family and the central part which is the property of the Paleafei Family. Sometime after the decision in the High Court Case No. 5-1904 was made, District Court Case No. 1-1907 was decided. This case involved a dispute as to the true boundary line between the west part and the central part of Amalu. However, the true boundary line was not determined in that case, the substance of the decision being that the parties should keep the peace.
Paleafei* had a survey of what he claimed to be the western part of Amalu by a Mr. Yandall on August 30, 1906. A copy of the survey was introduced in evidence. The land as shown on the survey was never offered for registration. Leatisua relies in part upon the survey. However, *498since the land shown on the survey was never registered, the most we can say is that Pele Fia, claimed to own the surveyed part of Amalu (i.e. the western part). We cannot say from the evidence before us where the true boundary line is between the western part and the central part of Amalu.
As we view the evidence, plaintiff Paleafei did not establish by a preponderance of the evidence that his family is the owner of the part of Amalu in dispute. And, likewise, it cannot be said that the evidence preponderates in favor of the view that the disputed portion of Amalu is the property of the Pele Family.
Since we have concluded that plaintiff Paleafei has not proved by a preponderance of the evidence that the land in dispute is his property, we must dismiss his petition.
All of the judges join in the suggestion to the parties that one of them, after they make a sincere effort to agree upon a boundary line between them, have the western part of Amalu surveyed and offer it for registration.
ORDER
It is hereby ORDERED that the plaintiff Paleafei’s petition be and it is hereby dismissed.
Costs in the sum of $12.50 are hereby assessed against Paleafei and a like sum against Leatisua, the same to be paid within two weeks.

 Paleafei should read Pele Fia.